      Case 3:20-cv-00223 Document 55 Filed on 08/31/21 in TXSD Page 1 of 2
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                          August 31, 2021
                       UNITED STATES DISTRICT COURT
                                                                         Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

RICHARD ALLEN DEVILLIER, et               §
al.,                                      §
                                          § CIVIL ACTION NO. 3:20-CV-00223
VS.                                       §
                                          §
STATE OF TEXAS.

                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

       On September 2, 2020, all non-dispositive and dispositive pretrial matters

in this case were referred to United States Magistrate Judge Andrew M. Edison

under 28 U.S.C. § 636(b)(1)(A)–(B). See Dkt. 14. Judge Edison filed a

memorandum and recommendation on July 30, 2021, recommending that

Defendant’s Motion to Dismiss Plaintiffs’ Amended Master Complaint (Dkt. 44) be

denied. See Dkt. 50.

       On August 13, 2021, the defendant filed its objections to the memorandum

and recommendation, and the plaintiffs responded on August 16, 2021. See Dkts.

52–53. In accordance with 28 U.S.C. § 636(b)(1)(C), this court is required to “make

a de novo determination of those portions of the [magistrate judge’s] report or

specified proposed findings or recommendations to which objection [has been]

made.” After conducting this de novo review, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.; see also Fed. R. Civ. P. 72(b)(3).
     Case 3:20-cv-00223 Document 55 Filed on 08/31/21 in TXSD Page 2 of 2




      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record. Given the amended master

complaint and new motion to dismiss, the court sets aside its order adopting dated

March 30, 2021, (Dkt. 35) and finds that Defendant’s motion to dismiss (Dkt. 6) is

now moot.

      The court accepts Judge Edison’s memorandum and recommendation dated

July 30, 2021, and adopts it as the opinion of the court. It is therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 50) is
             approved and adopted in its entirety as the holding of the court; and

      (2)    Defendant’s Motion to Dismiss Plaintiffs’ Amended Master Complaint
             (Dkt. 44) is denied.

      In adopting Judge Edison’s memorandum and recommendation, the court

finds that there is a controlling question of law as to which there is substantial

ground for difference of opinion and that an immediate appeal might materially

advance the ultimate termination of the litigation. This order is certified for

permissive interlocutory appeal under 28 U.S.C. § 1292(b).

      Signed on Galveston Island this 31st day of August 2021.



                                        ______________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




                                          2
